DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that the control unit is “configured to intensify the operation of the ECLA device”. The term “intensify” is a relative term of degree. The claim and the specification fail to provide requisite reference or definition for what is meant by “intensify”. As such, this term is indefinite.
Further, it is unclear what is meant by “insufficient”. This is also a relative term of degree and is indefinite for the same reasons as articulated above.
It is interpreted that the control unit controls the ECLA device in response to EMG data.
Claims 25 and 27 recite “respiratory treatment is insufficient”. “Insufficient” is a relative term of degree and is indefinite for the reasons articulated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 23, 24, 25, 26, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. (Us Pub. No. 2015/0034082) and further in view of Jonson (US Pub. No. 2015/0231351).
Claim 21, 22, 23, 24, 25, 26, 27, and 30: Kimm et al. a system comprising an extracorporeal lung assist device [0003, “ECGE”] which removes CO2 and oxygenates blood through extracorporeal flow [0014]. The ECGE is analogous to the claimed “ECLA”. Their ECLA device is used in combination with a mechanical ventilation device [0003-0004].

There are multiple sensors used to indicate the need to adjust the ECGE in order to adequately remove CO2 [0092-0093; 0096, sensors 107 may be a variety of sensor types]. The sensors provide information to the controller which controls the ECGE to adjust the degree of CO2 removed based on the information from the sensors [0092, 0096, 0100]. The device is controlled based on sensor data and user input provided by both the ECGE and the ventilator [0092, 0096, 0100, among other areas of the disclosure]. Such comparison data includes patient weight [0056] and tidal volume [0087]. Adjustment of the device is also based on threshold levels [0012, 0015].
Kimm et al. teach that the sensor output that is used to control the ECGE function includes sensor data indicative of the work of breathing or patient effort [0062].
They do not teach that specific sensor type that is capable of or used to provide information indicative of work of breathing or patient effort.
Jonson teaches a ventilation device wherein a diaphragm EMG provides information indicative of patient efforts so that the PaCO2 can be controlled based on the patient efforts [0083].
While Jonson teaches that the EMG provides information to the ventilator, Kimm et al. is clear that the information provided by sensors of either system to the controller can be compared and analyzed to provide data that either system portion, i.e. ECGE or ventilator, can use to determine how best to adjust the system to provide both adequate CO2 removal and O2 supply [0092]. Kimm et al. clearly teach that data acquired indicative of work of breathing or patient effort is communicated with the ECGE [0062]. An increased work of breathing or patient effort 
One of ordinary skill in the art at the time of the invention would have found it obvious to use an EMG sensor as Kimm et al.’s sensor to provide data indicative of work of breathing or patient effort because Jonson teaches that EMG sensors are used for this purpose and, additionally, are used in the same area of art. The EMG sensor would provide information to the ECGE that indicates the patient’s work and effort level so that user or the controller can adjust the ECGE as needed.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. (Us Pub. No. 2015/0034082) and Jonson (US Pub. No. 2015/0231351) in further view of Luo et al. (2008).
Claim 29: Jonson does not teach that the EMG is measured using an oesophageal catheter.
Luo teaches that oesophageal catheters are used to measure EMG signals (abstract).
One of ordinary skill in the art at the time of the invention would have found it obvious that Jonson envisaged use of an oesophageal catheter to measure the EMG signals because that’s the device used to measure the signals.
Response to Arguments
Applicant’s arguments with respect to claims 21-28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778